Title: From James Madison to John Langdon, 1 May 1796
From: Madison, James
To: Langdon, John


Dear Sir:
Philadelphia, May 1, 1796.
The question, the result of which you wished me to drop you, though hovering towards a close for some time past, was not actually decided till yesterday. The day before, the Committee of the Whole divided on it, on the form of a simple resolution for carrying the Treaty into effect. The votes were equal—49 & 49. The Chairman, Mr. Muhlenberg, said he did not like the proposition, at least unmodified; and would decide for it, that it might pass into the House, when modifications might be made. The equality of votes was occasioned by the sickness of one member, and a casual absence of another; both of whom were certainly against the proposition. In the House, yesterday, General Dearborne moved as a preamble, “that altho’ the Treaty was objectionable, yet, considering all circumstances, particularly that 18th art.; one to be in force for two years, &c., & confiding in the efficiency of measures that may be taken for producing a discontinuance of spoliation & impression,” Resolved, &c. This is the sum, tho’ not the words of the motion. According to every rational rule of voting, all those who wished if the Treaty should be executed the evil might be mitigated, ought to have voted for the preamble. A number, however, of the most determined opponents of the Treaty took it into their heads to be in the negative, whereby the motion was lost by one vote. The main resolution was then carried by 50 against 48. The consideration which turned the scale on that side seems to have been an unwillingness to oppose a bare majority to a measure presenting itself under all the circumstances of the Treaty. Your own reflections will supply all the comment I could make on the event of this business. Mrs. M. takes the occasion of offering her best regards to Mr. & Mrs. L., to which you will please to add the tribute due from Dr. Sir yrs. respectfully & sincerely,
J. Madison.
